       CASE 0:19-cv-01637-DWF-DTS Document 1 Filed 06/21/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

                                             )
 Jeffrey Weisen,                             )
                                             )
                                             )
                                             )
                            Plaintiff,       )
 vs.                                         )
                                             )          NOTICE OF REMOVAL TO
 ANDALE 7700 INC. d/b/a                      )             FEDERAL COURT
 Andale Taqueria and Andale Taqueria         )
 Y Mercado and 7700 Partners LLC,            )
                                             )
                            Defendants.      )
                                             )

TO:    THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
       DISTRICT OF MINNESOTA; AND PLAINTIFF ABOVE-NAMED.

       Defendants ANDALE 7700 INC. d/b/a Andale Taqueria and Andale Taqueria Y

Mercado and 7700 Partners LLC (collectively, “Defendants”), by and through their

attorneys, Winthrop & Weinstine, P.A., hereby remove this action from the Hennepin

County, Minnesota District Court, Fourth Judicial District, to the United States District

Court for the District of Minnesota pursuant to 28 U.S.C. § 1331.

       In support of their Notice for Removal, Defendants state as follows:

                                  Removal Procedure

       1.    Plaintiff Jeffrey Weisen (“Plaintiff”) served a Summons and Complaint

captioned Jeffrey Weisen vs. ANDALE 7700 INC. d/b/a Andale Taqueria and Andale

Taqueria Y Mercado and 7700 Partners LLC, State of Minnesota, Fourth Judicial District,

County of Hennepin (the “Complaint”) upon Defendants on May 23, 2019. A true and
      CASE 0:19-cv-01637-DWF-DTS Document 1 Filed 06/21/19 Page 2 of 3



correct copy of the Summons and Compliant is attached hereto as Exhibit A as required

by 28 U.S.C. § 1446(a). As of the date of this filing, the Complaint has not been filed with

the Hennepin County District Court.

       2.     Defendants have not answered the Complaint, and no further proceedings

have taken place in the State Court Action.

       3.     The Complaint seeks declaratory judgment, injunctive relief, and certain

nominal monetary damages and attorneys’ fees arising from Defendants’ alleged violation

of the Americans with Disabilities Act (“ADA”).

       4.     28 U.S.C. § 1331 states in relevant part:

       The district courts shall have original jurisdiction of all civil actions arising
       under the Constitution, laws, or treaties of the United States.

       5.     The Complaint alleges violations of the ADA, which is a law of the United

States. This Court therefore has Federal Question Jurisdiction over this matter.

       6.     This Notice of Removal is timely under 28 U.S.C. § 1446(b)(1) because it

was filed within thirty days after the Defendants received service of Plaintiff’s Summons

and Complaint.

       7.     Venue     is   proper   in   this   Court    for   removal    purposes       under

28 U.S.C. §1446(a), as this Court is “the district court of the United States for the district

and division” where the State Court Action is pending.

       8.     Concurrent with the filing of this Notice of Removal, written Notice of

Removal is being given to Plaintiff, and a copy of the Notice of Filing Notice of Removal

is being filed with the Minnesota District Court, Fourth Judicial District, Hennepin County,



                                              2
        CASE 0:19-cv-01637-DWF-DTS Document 1 Filed 06/21/19 Page 3 of 3



as required by 28 U.S.C. §1446(d). A true and correct copy of the Notice of Filing Notice

of Removal is attached hereto as Exhibit B.

        9.    By this Notice of Removal, Defendants do not waive any objections they

may have to this action. Defendants intend no admissions of fact, law or liability as to

Plaintiff’s allegations, whether set forth in the Complaint or otherwise, and expressly

reserve all defenses, motions, and pleas.

        10.   WHEREFORE, Defendants hereby give notice that the case Jeffrey Weisen

vs. ANDALE 7700 INC. d/b/a Andale Taqueria and Andale Taqueria Y Mercado and 7700

Partners LLC, State of Minnesota, Fourth Judicial District, County of Hennepin,

Minnesota to the United States District Court for the District of Minnesota, pursuant to

28 U.S.C. §§1331, 1441, and 1446, and that all further proceedings shall be held before

this Court.

 Date: June 21, 2019                          WINTHROP & WEINSTINE, P.A.

                                              By    s/Joseph M. Windler
                                              Joseph M. Windler, MN #0387758
                                              Chelsea A. Ahmann, MN #0399146
                                              225 South Sixth Street, Suite 3500
                                              Minneapolis, MN 55402
                                              T 612.604.6400 | F 612.604.6800
                                              jwindler@winthrop.com
                                              cahmann@winthrop.com

                                              Attorneys for Defendants
17513204v1




                                              3
